DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sargent (US 4,983,430) in view of Wetzels (US 20120301654) and Meggiolan (US 7,258,402).
As to claims 1 and 2, Sargent teaches a method of manufacturing a rim (1:10-13), comprising: placing at least one braided sleeve(s) (13, 11) on a core (14) dimensioned to define a shape of an internal wall of the rim; inserting the braided sleeves on the core into a mold that is dimensioned to define a shape of an external wall shape of the rim (Fig. 4); providing resin 
Sargent is silent to (a) braiding dry fibers and injecting a resin inside the mold to contact the mold and impregnated the reinforcement, and (b) a fusible core and removing the core (from the cured rim), and (c) the mold being adapted to shape a hook portion of the rim.
Wetzels teaches (a) a similar composite bicycle rim (claim 25) formed by a process of placing a core/mandrel with braided fiber (4) reinforcement interpreted to be dry and resin-free on the core/mandrel in a mold, injecting a resin inside the mold to impregnate the reinforcement and contact the mold ([0046], “forced”), and (b) removing the core/mandrel ([0043]).  Wetzels teaches that various mandrels can be used, including an inflatable mandrel, thermoformable foam mandrels such as polystyrene, or an Aquapour® material ([0043]).  At least thermoformable foam and polystyrene meet the claimed fusible core, and the Aquacore® also appears to meet the claimed fusible core.  It would have been prima facie obvious to incorporate the Wetzels resin injection into Sargent because (i) injection of resin is a known interchangeable alternative for impregnating resin into a reinforcement for the “prepreg” process already taught by Sargent, and (ii) selection of a Aquapour® or thermoformable foam is a recognized substitute for an inflatable mandrel (as taught by Wetzels), and removal of the core would reduce the weight of the resulting article.
Meggiolan teaches (c) a mold (Figs. 1-2) similar to that of Sargent (Sargent, Fig. 5) where additional layers are provided to shape a hook portion of the rim (12b).  It would have been prima facie obvious to incorporate the Meggiolan hook mold configuration into Sargent as 
As to claims 3 and 4, Sargent already provides one braided sleeve placed against the core (13) to define the internal wall, and one braided sleeve placed against the interior of the mold (11) to define the external wall shape.  

Claims 7-14, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sargent (US 4,983,430) in view of Wetzels (US 20120301654), Meggiolan (US 7,258,402), and further in view of Hirokawa (US 20120244302).  Sargent, Wetzels, and Meggiolan teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 7-11, Sargent provides a braided sleeve on the core as discussed in the rejection of claim 1 above.  Sargent also teaches a unidirectional tape (12), but is silent to the reinforcing layer sandwiched between the braided sleeve and the core, and to the other features recited in claims 8-11.
However, Hirokawa teaches that it is known to provide a reinforcing layer (Fig. 6, item 13) connected to a core (20).  As shown in Hirokawa’s Fig. 6, the reinforcing layer (13) is positioned on the entire periphery of the core including an innermost and outermost surface of the core.  In the combination between Hirokawa’s reinforcing layer (13) and Sargent’s sleeve and core, Hirokawa’s reinforcing layer would satisfy all of claims 8-11 by surrounding the Sargent core including the innermost surface, outermost surface, and providing the spoke bed precursor and rim bed precursor.

As to claim 12, Hirokawa teaches that resin can be fed with reinforcing fibers ([0015]) and the resin would act as an adhesive.  As to claims 13 and 14, in addition to the reinforcing layer 13, Hirokawa teaches a layer interpreted to be a rope (A) wrapped around the core (20) to maintain the reinforcing layer (13) on the core.  As to claims 21 and 24, Hirokawa provides a reinforcing layer that creates an inner and outer hoop on the core and would have been obvious for the reasons set forth above in the rejection of claim 7.  These inner and outer hoop would have inherently or obviously withstood spoke tension and ensuring overall stiffness as recited in claim 24.  As to claim 23, Hirokawa teaches a unidirectional carbon fiber reinforcing layer ([0038]) that meets the first reinforcing layer and second reinforcing layer and would have been obvious for the reasons set forth above in the rejection of claim 7.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sargent (US 4,983,430) in view of Wetzels (US 20120301654), Meggiolan (US 7,258,402), and further in view of Matsui (US 8,882,207).  Sargent, Wetzels, and Meggiolan teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 43, Sargent teaches a first sleeve (13) which defines the interior shape.  While Sargent is silent to a “set” of sleeves, duplication of parts to provide a “set” of sleeves would have been obvious in order to increase strength of the interior portion.   Sargent teaches a second sleeve (11) which defines the exterior shape.  While Sargent is silent to a “set” of sleeves, 
Sargent is silent to a third set of sleeves on the core to define rim beds and a fourth set of sleeves on the core to define spoke nipple beds.
However, Matsui teaches a set of sleeves (Fig. 3, items 44, 35) which define a rim bed for a tire, and a second set of sleeves (Fig. 3, items 46, 41) which define spoke a nipple bed.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Matsui into the modified Sargent process motivated by improving strength and stiffness of the rim by adding additional reinforcement to the rim.

Allowable Subject Matter
Claims 6, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 26 recite that the braided sleeve is folded on itself, and this feature does not appear to be obvious over the prior art.  This feature is important to distinguish over Meggiolan (see rejection of claim 1) because Meggiolan provides additional layers of material to form the tire anchoring portion, not a folded portion of a braided sleeve.  Claim 27 is indicated allowable because of its dependence on claim 26.

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered.  Certain arguments were persuasive. 

	While it is true that Sargent appears to teach a composite material already impregnated with resin, one of ordinary skill in the art of composites understands that prepregs and resin transfer molding are used interchangeably, the only difference being that resin is injected afterwards instead of incorporated into the preform initially.  The Examiner respectfully disagrees with Applicant’s assessment of Wetzel on a factual basis, and instead notes that Wetzel specifically teaches resin transfer molding of fibers positioned onto the mandrel “in the dry state” ([0046]).  When the Wetzel process is used to make the materials used in Sargent, the fibers would be positioned in the dry state.  The Examiner maintains the position that one considering these references would recognize that a prepreg and a dry fiber material with resin transfer molding could be used interchangeably.  While Sargent does not teach the mold adapted to shape a hook portion of the rim, Meggiolan teaches a mold adapted to shape a hook portion in new rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742